DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-9 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the publication of JP1-78412.
The publication of JP1-78412 discloses an antenna system comprising at least one antenna 2, a feeding line (not shown) and a cable guide 10 for a line 7 not feeding the at least one antenna, wherein the at least one antenna has a feeding portion 8/10 to which the feeding line is assigned (at 11), and wherein the cable guide has an opening (element 12 extending through) that is provided in the feeding portion (figure 2), wherein the feeding portion has an axial end 11 to which the feeding line (not shown) is connected, wherein the feeding portion comprises a waveguide section and a feed point (at 11, figure 2), wherein the waveguide section comprises an electromagnetically conductive section and wherein the opening is provided in the electromagnetically conductive section (figures 1-2).

Allowable Subject Matter
Claims 3-6 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Rodriguez, Remez, Button, Smith, Simonds and Lipsky are cited as of interested and illustrated a similar structure to an antenna system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845